Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Species I (Figs. 1A-1D and 2A-2D), claims 1-16 and 18-20 in the reply filed on January 28, 2021 is acknowledged. Non-elected invention and species, claim 17 has been withdrawn from consideration.  Claims 1-16 and 18-20 are pending.
Action on merits of Species 1, claims 1-16 and 18-20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 26th, 2019 has been considered by the examiner.

Drawings
The drawings filed on 09/26/2019 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tayanaka (US 2016/0276396, hereinafter Taya ‘396).
Regarding Claim 18, Taya ‘396 teaches an image sensor, comprising: 
a substrate (Fig. 3B, (61); [0143]) comprising first, second, and third pixel regions (Fig. 3B, (81/82/83); [0114]-[0115]); 
an adhesive layer (or transparent film 90;[0119]) on the substrate; 
a first color filter (97; [0120]) on the adhesive layer (90) on the first pixel region; 
a second color filter (94; [0119]) on the adhesive layer (90) on the second pixel region and laterally spaced apart from the first color filter; and 
and a micro-lens layer (Fig. 3B, (95); [0119]) on a top surface of the first color filter (97; [0120]) and on a top surface of the second color filter (94; [0119]), the micro-lens layer comprising a gap-fill portion that contacts the adhesive layer (90) on the third pixel region (44; [0127]) and is between a sidewall surface of the first color filter (97) and a sidewall surface of the second color filter (94).


    PNG
    media_image1.png
    355
    839
    media_image1.png
    Greyscale

Fig. 3B (Taya ‘396)

Regarding Claim 20, Taya ‘396  teaches the micro-lens layer comprises a plurality of lens patterns (see Fig. 3B), and wherein the lens patterns comprise: a first lens pattern (98) that overlaps the first color filter (97) and a first photoelectric conversion part (61) in the first pixel region, in plan view; 
a second lens (95) pattern that overlaps the second color filter (94) and a second photoelectric conversion part in the second pixel region, in plan view; and 
a third lens pattern (92) that overlaps the gap-fill portion and a third photoelectric conversion part in the third pixel region, in plan view.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taya ‘396 in view of Tsuji (US 2012/0267745, hereinafter as Tsuji ‘745).
Regarding Claim 1, Taya ‘396 teaches an image sensor, comprising: 
a substrate (Fig. 3B, (61); [0143]) having a plurality of pixel regions (44; [0087]); 
a lower layer (Fig. 3B, (90); [0116]) on the substrate; 
a plurality of color filters (Fig. 3B, (94/97); [0121]) on the lower layer; and a micro-lens layer (Fig. 3B, (92/95/98); [0120]) on top surfaces of the color filters, wherein the micro-lens layer (Fig. 3B, (92); [0118]) extends between two of the color filters and contacts the lower layer (90) on one of the pixel regions.

	However, Tsuji ‘745 teaches the color filters (Fig. 10, (350); [0068]) are spaced apart from the lower layer (Fig. 10, (416/418); [0066]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taya ‘396 by having the color filters are spaced apart from the lower layer in order to implement solid-state imaging device with a high sensitivity (see para. [0034]) as suggested by Tsuji ‘745.

Regarding Claim 7, Taya ‘396 teaches an image sensor, comprising: 
a substrate (Fig. 3B, (61); [0143]); 
a first color filter (Fig. 3B, (94/97); [0121]) on a first pixel region of the substrate; 
a micro-lens layer (Fig. 3B, (92); [0118]) on a top surface of the first color filter and a top surface of the second color filter, the micro-lens layer comprising a gap-fill portion between a sidewall surface of the first color filter and a sidewall surface of the second color filter on a third pixel region of the substrate, and wherein the first adhesive pattern is not provided between the substrate and a bottom surface of the gap-fill portion in the third pixel region.
Thus, Taya ‘396 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a first adhesive pattern between the substrate and the first color filter; a second color filter on a second pixel region of the substrate and laterally spaced apart from the first color filter on the first pixel region”.  
	However, Tsuji ‘745 teaches a first adhesive pattern (Fig. 10, (340); [0062]) between the substrate (410; [0066]) and the first color filter (350; [0068]); a second color filter (352; [0068]) 
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Taya ‘396 by having a first adhesive pattern between the substrate and the first color filter; a second color filter on a second pixel region of the substrate and laterally spaced apart from the first color filter on the first pixel region in order to implement solid-state imaging device with a high sensitivity (see para. [0034]) as suggested by Tsuji ‘745.

    PNG
    media_image2.png
    435
    520
    media_image2.png
    Greyscale

Fig. 10 (Tsuji ‘745)


 Regarding Claim 2, Tsuji ‘745 teaches the adhesive patterns (Fig. 10, (340); [0062]) between the lower layer (416/418) and respective ones of the color filters (350/352; [0059]).  

Regarding Claim 3, Taya ‘396 teaches the micro-lens layer (92) comprises a gap-fill portion on the one of the pixel regions between the two of the color filters (94/97), and wherein the respective adhesive patterns are not provided between the substrate and a bottom surface of the gap-fill portion.  



	Regarding Claim 5, Tsuji ‘745 teaches the adhesive patterns (40) comprise an acryl-based polymer (see para. [0033]), and the lower layer comprises silicon oxide (see para. [0066]).  
Thus, Tsuji ‘745 and Taya ‘396 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a metal oxide”.
However, it has been held to be within the general skill of a worker in the art to select a metal oxide material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 6, Tsuji ‘745 teaches a light-shielding pattern (Fig. 10, (417); [0066]) on the substrate, wherein the lower layer (418) is on the light-shielding pattern, and wherein the light-shielding pattern overlaps a portion of the one of the pixel regions in plan view.  

Regarding Claim 8, Tsuji ‘745 teaches adhesive layer (340) between the substrate (410) and the first adhesive pattern and between the substrate and the second color filter (352).  

Regarding Claim 9, Tsuji ‘745 teaches the gap-fill portion contacts the adhesive layer (340) on the third pixel region (see Fig. 10).  


Further, Taya ‘396 teaches the first pixel region is free of the second adhesive pattern and the second pixel region is free of the first adhesive pattern.  

Regarding Claim 11, Taya ‘396 teaches the second adhesive pattern is not provided between the substrate and the bottom surface of the gap-fill portion in the third pixel region (see Fig. 3B).  

Regarding Claim 12, Tsuji ‘745 teaches the first adhesive pattern comprises an organic material (see para. [0033]).
Thus, Tsuji ‘745 and Taya ‘396 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the adhesive layer comprises a metal oxide”.
However, it has been held to be within the general skill of a worker in the art to select a metal oxide material for the adhesive layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 13, Tsuji ‘745 teaches a third color filter (352) on a fourth pixel region of the substrate and laterally spaced apart from the first and second color filters; and a third adhesive pattern (340) between the substrate (410) and the third color filter (352) (see Fig. 10).  

Regarding Claim 14, Tsuji ‘745 teaches the third adhesive pattern extends onto a sidewall surface of the third color filter (352) and contacts one or more of the first and second color filters (350).
Taya ‘396 teaches the third adhesive pattern is not provided between the substrate and the bottom surface of the gap-fill portion in the fourth pixel region (see Fig. 3B).  

Regarding Claim 15, Taya ‘396 teaches the substrate comprises a plurality of photoelectric conversion parts therein, and the photoelectric conversion parts comprise a first photoelectric conversion part in the third pixel region (see para. [0114]) that overlaps the gap-fill portion, in plan view.  

Regarding Claim 16, Tsuji ‘745 teaches a light-shielding pattern (Fig. 10, (417); [0066]) on the substrate, wherein the light-shielding pattern overlaps a portion of the first photoelectric conversion part (412; [0066]), in plan view.  

Regarding Claim 19, Tsuji ‘745 teaches a first adhesive pattern between the adhesive layer (340) and the first color filter (350) in the first pixel region; and a second adhesive pattern between the adhesive layer (340) and the second color filter (350) in the second pixel region.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Tayanaka et al. (US 2019/0214419 A9)			
Do  (US 2019/0319060 A1)

Otsuka et al. (US 2012/0147208 A1)	
Ito et al. (US 2012/0075509 A1)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/